DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0094908 to Mathieu et al. (“Mathieu”).
Regarding claims 1 and 14, Mathieu describes audio headsets and particularly the customization of sound reproduction with such headsets (see e.g. paragraph 0001).  Like claimed, Mathieu particularly teaches:
receiving user input indicating a selection of an audio track (see e.g. paragraphs 0003, 0043-0044, 0049-0052 and 0069-0077: Mathieu discloses that when the user selects an audio file to be played by a smart terminal, the user can also manually select a predefined preset to apply to the audio file, or the system can automatically select a preset based on characteristics of the audio file.  The audio file can be considered an audio track – see e.g. paragraphs 0046, 0052 
retrieving an audio preset corresponding to the audio track, wherein the audio preset was created by an audio processing engine, wherein the audio preset comprises parameters for the audio processing engine, and wherein the parameters correspond to an audio signal processing chain used to create the audio track (see e.g. paragraphs 0003, 0043-0044, 0049-0052 and 0069-0077: as noted above, Mathieu discloses that when the user selects an audio file to be played by a “smart terminal,” the user can also manually select a predefined preset to apply to the audio file, or the system can automatically select a preset based on characteristics of the audio file.  Mathieu teaches that the presets can each have been created by an artist or referent using a similar smart terminal and associated headset, wherein each preset comprises parameters, e.g. equalization parameters, for application to a single track, a set of tracks, or a musical style – see e.g. paragraphs 0026-0027, 0040-0047, and 0065.  The software and hardware necessary to create and apply the presets is considered an audio processing engine.  Mathieu further teaches that the parameters correspond to an audio signal processing chain, e.g. a digital signal processor and associated cores or kernels, used when creating the audio track – see e.g. paragraphs 0027, 0040-0041, 0058-0059, 0065, 0076-0077.).
applying the audio preset to the audio processing engine (see e.g. paragraphs 0003, 0043-0044, 0049-0052 and 0069-0077: as noted above, Mathieu discloses that when the user selects an audio file to be played by a “smart terminal,” the user can also manually select a predefined preset to apply to the audio file, or the system can automatically select a preset based on 
generating, by the audio processing engine and based on the audio track, an audio stream (see e.g. paragraphs 0058-0059 and 0069-0077: Mathieu teaches that during the playing of an audio track the associated preset is applied and used to generate, by the audio processing engine and based on the audio track, an audio stream for output by transducers.); and
outputting the audio stream (see e.g. paragraphs 0058-0059 and 0069-0077: as noted above, Mathieu teaches that during the playing of an audio track the associated preset is applied and used to generate, by the audio processing engine and based on the audio track, an audio stream for output by transducers.).
Accordingly, Mathieu teaches a method like that of claim 1.  Mathieu discloses that such teachings can be implemented via executable instructions stored within the memory of a system that further comprises at least one processor for executing the instructions (see e.g. paragraphs 0055-0059 and 0065-0077).  Such a system for implementing the above-described teachings of Mathieu is considered a system like that of claim 14.
As per claims 2 and 15, Mathieu generally teaches that a user can modify a preset to create another preset, which is applied to the audio track (see e.g. paragraphs 0040-0045).  Like noted above, Mathieu teaches such presets are applied to the audio processing engine, whereby the audio processing engine generates an audio stream based on audio, and the stream is output by transducers (see e.g. paragraphs 0003, 0043-0044, 0049-0052, 0058-0059 and 0069-0077).  Accordingly, it follows that when the user modifies an audio preset, necessarily via user input, the modified audio preset would be applied to the audio processing engine, whereby the audio processing engine generates a second audio stream based on the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Mathieu cited above, and also over U.S. Patent No. 10,270,983 to Van Os et al. (“Van Os”).
As described above, Mathieu teaches a method and system like that of claims 1 and 14, respectively, which entail receiving user input indicating a selection of an audio track, and retrieving an audio preset corresponding to the audio track.  Mathieu further teaches displaying a user interface listing audio presets and receiving, via the user interface, a selection of the audio preset (see e.g. paragraphs 0003, 0049-0050 and 0091).  Mathieu, however, does not explicitly teach displaying a carousel user interface comprising a plurality of images corresponding to audio presets and receiving, via the carousel user interface, a selection of the audio preset, as is required by claims 3 and 16.
Carousel user interfaces are nevertheless well-known in the art.  Van Os, for example, demonstrates displaying a carousel user interface comprising a plurality of images corresponding to different predefined media effects (e.g. avatars), and receiving a selection of a 
It would have been obvious to one of ordinary skill in the art, having the teachings of Mathieu and Van Os before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Mathieu such that the selectable presets are presented via a carousel user interface like taught by Van Os, i.e. wherein the carousel user interface comprises a plurality of images corresponding to the audio presets, and the user is able to select the audio preset via the carousel user interface.  It would have been advantageous to one of ordinary skill to utilize such an interface because it provides a faster and more efficient means for selecting effects, as is suggested by Van Os.  Accordingly, Mathieu and Van Os are considered to teach, to one of ordinary skill in the art, a method like that of claim 3 and a system like that of claim 16.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Mathieu cited above, and also over WIPO Publication No. WO 2018/175989 A1 to Couchot et al. (“Couchot”).
As described above, Mathieu teaches a method and system like that of claims 1 and 14, respectively, which entail receiving user input indicating a selection of an audio track, retrieving an audio preset corresponding to the audio track, and applying the preset to an audio processing engine.  Mathieu, however, does not explicitly teach determining whether a user has access to the audio preset, wherein applying the audio preset to the audio processing engine comprises applying the audio preset to the audio processing engine after determining that the user has access to the audio preset, as is required by claims 4 and 17.
Like presets applied to an audio track, Couchot analogously teaches applying predefined effects to a media item (paragraphs 00010-00011 and 000111).  Regarding the claimed invention, Couchot particularly teaches requiring the purchase of some media effects, which necessitates determining whether a user has access to a selected media effect (e.g. if the effect 
It would have been obvious to one of ordinary skill in the art, having the teachings of Mathieu and Couchot before him prior to the effective filing date of the claimed invention, to modify the method and system taught by Mathieu so that, like the effects taught by Couchot, some of the presets can be made available for purchase, and thus require determining whether a user has access to the audio preset and applying the audio preset (i.e. to the audio processing engine) after determining that the user has access to the audio preset.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable revenue to be raised, as is evident from Couchot.  Accordingly, Mathieu and Couchot are considered to teach, to one of ordinary skill in the art, a method like that of claim 4 and a system like that of claim 17.

Claims 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Mathieu cited above, over the WIPO Publication to Couchot cited above, and also over U.S. Patent Application Publication No. 2011/0138331 to Pugsley et al. (“Pugsley”).
Regarding claims 5 and 18, Mathieu teaches a method like that of claim 1 and a system like that of claim 14, as is described above, which entail receiving user input indicating a selection of an audio track, retrieving an audio preset corresponding to the audio track, and applying the preset to an audio processing engine to output an audio stream.  Mathieu, however, does not explicitly teach determining whether a user has access to the audio preset, wherein outputting the audio stream comprises outputting the audio stream for up to a predetermined amount of time after determining that the user does not have access to the audio stream, as is required by claims 5 and 18.

It would have been obvious to one of ordinary skill in the art, having the teachings of Mathieu and Couchot before him prior to the effective filing date of the claimed invention, to modify the method and system taught by Mathieu so that, like the effects taught by Couchot, some of the presets can be made available for purchase, and thus require determining whether a user has access to the audio preset and outputting a preview of the audio stream having the audio preset applied after determining that the user does not have access to the audio preset.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable revenue to be raised, as is evident from Couchot.  Accordingly, Mathieu and Couchot teach a method similar to that of claim 5 and a system similar to that of claim 18, but do not teach outputting the audio stream for up to a predetermined amount of time after determining that the user does not have access to the audio preset, as is required by claims 5 and 18.
Nevertheless, outputting a preview for a limited amount of time is known in the art.  Pugsley, for example, teaches outputting a preview of an audio stream by outputting the audio stream for up to a predetermined amount of time after determining that the user does not have access to the stream (see e.g. paragraph 0034).
It would have been obvious to one of ordinary skill in the art, having the teachings of Mathieu, Couchot and Pugsley before him prior to the effective filing date of the claimed invention, to modify the method and system taught by Mathieu and Couchot such that the 
Regarding claim 19, it would have been obvious, as is described above, to modify the method and system taught by Mathieu and Couchot such that the preview (i.e. the audio stream with the preset applied) is output for up to a predetermined amount of time like taught by Pugsley after determining that the user does not have access to the preset.  Because it is the preset that is available for purchase, it follows that the preview would only apply to the preset and after the predetermined amount of time, only the preset would be unavailable for use.  Consequently, after the predetermined amount of time, application of the preset would be discontinued, and only the audio corresponding to the audio track, with no application of the preset, would be output.  Accordingly, the above-described combination of Mathieu, Couchot and Pugsley is further considered to teach a system like that of claim 19.
As per claim 20, it would have been obvious, as is described above, to modify the method taught by Mathieu so that, like the effects taught by Couchot, some of the presets can be made available for purchase, and thus require determining whether a user has access to the audio preset.  Couchot particularly teaches receiving a confirmation that the user has purchased an effect, and after receiving the confirmation, outputting the media with the effect applied (see e.g. paragraphs 000111 and FIGS. 89, 91 and 92).  Accordingly, the above-described combination of Mathieu, Couchot and Pugsley is further considered to teach receiving a confirmation that the user has purchased the audio preset, and after receiving the confirmation, outputting the audio stream with the preset applied, as is required by claim 20.

s 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Mathieu cited above, over U.S. Patent No. 8,027,487 to Park (“Park”), over the U.S. Patent to Van Os cited above, and also over the WIPO Publication to Couchot cited above.
Regarding claim 6, Mathieu describes audio headsets and particularly the customization of sound reproduction with such headsets (see e.g. paragraph 0001).  Like claimed, Mathieu particularly teaches:
receiving user input indicating a selection of an audio track (see e.g. paragraphs 0003, 0043-0044, 0049-0052 and 0069-0077: Mathieu discloses that when the user selects an audio file to be played by a smart terminal, the user can also manually select a predefined preset to apply to the audio file, or the system can automatically select a preset based on characteristics of the audio file.  The audio file can be considered an audio track – see e.g. paragraphs 0046, 0052 and 0069 – and is necessarily selected by the user to be played via a user input indicating the audio track.);
outputting audio corresponding to the audio track (see e.g. paragraphs 0003, 0043-0044, 0049-0052 and 0069-0077: as noted above, Mathieu discloses that when the user selects an audio file to be played by a smart terminal, the user can also manually select a predefined preset to apply to the audio file, or the system can automatically select a preset based on characteristics of the audio file.  It is apparent that the audio corresponding to the selected audio file, i.e. track, is output.); 
retrieving a plurality of available audio presets, wherein each audio preset comprises parameters for an audio processing engine, and wherein the parameters correspond to an audio signal processing chain used to create the audio track (see e.g. paragraphs 0003, 0043-0044, 0049-0052 and 0069-0077: 
receiving a selection of an audio preset of the plurality of available audio presets (see e.g. paragraphs 0003, 0050, and 0091: liked noted above, Mathieu discloses that the preset can be selected from a plurality of retrieved audio presets.);
applying the audio preset to the audio processing engine (see e.g. paragraphs 0003, 0043-0044, 0049-0052 and 0069-0077: as noted above, Mathieu discloses that when the user selects an audio file to be played by a “smart terminal,” the user can also manually select a predefined preset to apply to the audio file, or the system can automatically select a preset based on characteristics of the audio file.  Mathieu further teaches that the audio preset is applied to the audio processing engine – see e.g. paragraphs 0069-0077.).
generating, by the audio processing engine and based on the audio track, an audio stream (see e.g. paragraphs 0058-0059 and 0069-0077: Mathieu teaches that during the playing of an audio track the associated preset is applied and used to generate, by the audio processing engine and based on the audio track, an audio stream for output by transducers.); and
outputting the audio stream (see e.g. paragraphs 0058-0059 and 0069-0077: as noted above, Mathieu teaches that during the playing of an audio track the associated preset is applied and used to generate, by the audio processing engine and based on the audio track, an audio stream for output by transducers.).
Accordingly, Mathieu teaches a method similar to that of claim 6.  Mathieu, however, does not explicitly teach displaying a user interface for controlling playback of the audio track, and receiving a selection to display audio presets, as is required by claim 6.  Moreover, Mathieu also does not teach retrieving a plurality of images, wherein each image of the plurality of images corresponds to a respective audio preset of the plurality of available audio presets, and displaying a carousel user interface comprising at least one image of the plurality of images, the selection of the audio preset being received via the carousel user interface, as is further required by claim 6.  Lastly, Mathieu also does not teach determining whether a user has access to the audio preset and applying the audio preset to the audio processing engine after determining that the user has access to the audio preset, as is further required by claim 6.
	Park nevertheless demonstrates a user interface for controlling the playback of an audio track, wherein the user interface provides a selectable option to display audio presets (see e.g. column 1, lines 33-54; and FIGS. 1 and 2).  In response to receiving a selection of the option to display audio presets, the user interface retrieves and displays a list of available audio presets (see e.g. column 1, lines 44-54; and FIG. 2).

Carousel user interfaces are well-known in the art.  Van Os, for example, demonstrates displaying a carousel user interface in response to receiving a selection to display media effects, the carousel user interface comprising a plurality of images corresponding to different predefined media effects (e.g. avatars), and receiving a selection of a media effect via the carousel user interface (see e.g. column 40, line 42 – column 41, line 7; column 42, lines 32-64; and FIGS. 6F, 6G, and 6I-J).
It would have been obvious to one of ordinary skill in the art, having the teachings of Mathieu, Park and Van Os before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Mathieu and Park such that the selectable presets are presented via a carousel user interface like taught by Van Os.  That is, it would have been obvious to modify the method so as to retrieve a plurality of images, each corresponding to a respective audio preset of the plurality of available audio presets, and display a carousel user interface comprising at least one image of the plurality of images, the selection of the audio preset being received via the carousel user interface.  It would have been advantageous to one of ordinary skill to utilize such an interface because it provides a faster and more efficient means for selecting effects, as is suggested by Van Os.
Like presets applied to an audio track, Couchot analogously teaches applying predefined effects to a media item (paragraphs 00010-00011 and 000111).  Regarding the claimed invention, Couchot particularly teaches requiring the purchase of some media effects, which 
It would have been obvious to one of ordinary skill in the art, having the teachings of Mathieu, Park, Van Os and Couchot before him prior to the effective filing date of the claimed invention, to modify the method taught by Mathieu, Park and Van Os so that, like the effects taught by Couchot, some of the presets can be made available for purchase, and thus require determining whether a user has access to the audio preset and applying the audio preset (i.e. to the audio processing engine) after determining that the user has access to the audio preset.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable revenue to be raised, as is evident from Couchot.  Accordingly, Mathieu, Park, Van Os and Couchot are considered to teach, to one of ordinary skill in the art, a method like that of claim 6.
As per claim 7, Mathieu suggests that the user can select a second audio preset of the plurality of available audio presets (see e.g. paragraphs 0003, 0050, and 0091).  Park provides a similar teaching (see e.g. column 1, lines 44-54; and FIG. 2).  As described above, it would have been obvious to modify the user interface taught by Mathieu and Park such that the selectable presets are presented via a carousel user interface like taught by Van Os.  Moreover, like noted above, Mathieu teaches such presets are applied to the audio processing engine, whereby the audio processing engine generates an audio stream based on audio, and the stream is output by transducers (see e.g. paragraphs 0003, 0043-0044, 0049-0052, 0058-0059 and 0069-0077).  Accordingly, it follows that when the user selects a second audio preset like taught by Mathieu and Park via the carousel user interface like taught by Van Os, the second audio preset would be applied to the audio processing engine to generate a second audio stream for output.  The above-described combination of Mathieu, Park, Van Os and Couchot is thus further considered to teach a method like that of claim 7.

As per claim 9, Mathieu further teaches that each audio preset of the plurality of available audio presets comprises settings for one or more adjustable parameters (e.g. equalization parameters) of the audio processing engine (see e.g. paragraphs 0040-0047 and 0065).  Accordingly, the above-described combination of Mathieu, Park, Van Os and Couchot is further considered to teach a method like that of claim 9.
As per claim 10, it would have been obvious to modify the user interface taught by Mathieu and Park such that the selectable presets are presented via a carousel user interface like taught by Van Os.  Van Os demonstrates that an item within the carousel user interface is selected by placing an image corresponding to the item in a central portion of the carousel user interface (see e.g. column 42, lines 32-64; and FIGS. 6I-L).  Accordingly, the above-described combination of Mathieu, Park, Van Os and Couchot is further considered to teach a method like that of claim 10.
As per claim 11, it would have been obvious to modify the user interface taught by Mathieu and Park such that the selectable presets are presented via images in a carousel user interface like taught by Van Os.  Van Os demonstrates that the carousel user interface comprises a scrollable interface for scrolling through the plurality of images (see e.g. column 42, lines 32-64; and FIGS. 6I-L).  Accordingly, the above-described combination of Mathieu, Park, Van Os and Couchot is further considered to teach a method like that of claim 11.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathieu, Park, Van Os and Couchot, which is described above, and also over U.S. Patent Application Publication No. 2011/0138331 to Pugsley et al. (“Pugsley”).
As described above, Mathieu, Park, Van Os and Couchot teach a method like that of claim 6, which includes receiving a selection of an audio preset, determining whether the user has access to the audio preset, and generating and outputting an audio stream having the preset applied.  Particularly, as further described above, it would have been obvious to modify the method taught by Mathieu, Park and Van Os so that, like the effects taught by Couchot, some of the presets can be made available for purchase, and thus require determining whether a user has access to the audio preset.  Couchot teaches determining that the user does not have access to the effect (i.e. that the user has not purchased the effect and the effect is not free) and outputting a preview of media with the effect applied after determining that the user does not have access to the effect (see e.g. paragraphs 000111 and FIGS. 89, 91 and 92).  Moreover, Couchot also teaches receiving a confirmation that the user has purchased the effect, and after receiving the confirmation, outputting the media with the effect applied (see e.g. paragraphs 000111 and FIGS. 89, 91 and 92).  Accordingly, the above-described combination of Mathieu, Park, Van Os and Couchot is further considered to teach: prior to determining that 
Nevertheless, outputting a preview for a limited amount of time is known in the art.  Pugsley, for example, teaches outputting a preview of an audio stream by outputting the audio stream for up to a predetermined amount of time after determining that the user does not have access to the stream (see e.g. paragraph 0034).
It would have been obvious to one of ordinary skill in the art, having the teachings of Mathieu, Park, Van Os, Couchot and Pugsley before him prior to the effective filing date of the claimed invention, to modify the method taught by Mathieu, Park, Van Os and Couchot such that the preview (i.e. the audio stream with the preset applied) is output for up to a predetermined amount of time like taught by Pugsley after determining that the user does not have access to the preset.  It follows that after the predetermined amount of time, application of the preset would be discontinued (i.e. only the audio corresponding to the audio track, with no application of the preset, would be output).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would encourage the user to initiate a purchase, as is evident from Pugsley.  Accordingly, Mathieu, Park, Van Os, Couchot and Pugsley are considered to teach, to one of ordinary skill in the art, a method like that of claim 12.




Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Asada et al. cited therein teaches representing audio presets (i.e. equalizer settings) with an image, which can be shared with other users.  The U.S. Patent Application Publication to Nobil cited therein describes a user interface that enables a user to select from a plurality of different audio presets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/BTB/
3/12/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173